DETAILED ACTION

Status of Claims

Claims 1-23 are currently pending and have been examined in this application.  This communication is the first action on the merits. 
Claims 1-11 have been withdrawn from the application based on a restriction election without traverse via the correspondence on 8/2/21.  Applicant is requested to cancel claims 1-11 in the response.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Should applicant have any questions about the below rejection to schedule a telephonic interview with the Examiner to advance compact prosecution.

	
Claim Objections

Claim 19 is objected to because of the following informalities:  

Claim 19:
	Mispelled: “mesage” should be written as “message”.




Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  Such claim limitation(s) that is/are: 


Claim 12:

“a means for digitally encoding and storing an original legal document” (appears to refer to software with the smart contract system 120 – [0018] Smart contract encoding system 120 provides the digital encoding and storage of an original legal document which describes the characteristics, covenants, provisions, and other details of the debt instrument. Processing of original documents by smart contract encoding system 120 is provided by contract digitizer 122 and contract imbedder 124. Contract digitizer 122 converts digital representations of a paper document, for example a digital scan, into a set of algorithmic instructions that may be executed to determine the status of the contract's stipulations. In some embodiments, contract digitizer 122 is implemented using natural language processing and machine learning.)


    PNG
    media_image1.png
    859
    487
    media_image1.png
    Greyscale


“a means for electronically requesting, receiving, and validating data” (Claim 19  - indicates the means is an API or software)

“a means for processing and storing validated data”  (Claim 21 - indicates it's an instruction or software)

“a means for interfacing the system to external users and non-data systems” ([0021] appears to be tied to a GUI or software)

Further indications of the above software potentially being implemented by devices/computers:

[0006] The present invention is a method, system, and computer program that utilizes distributed ledgers and smart contract systems to encode natural language contractual clauses into smart contracts that may be interconnected to disparate data sources, including Internet of Things (loT) devices. 

[0017] Distributed ledger 110 is a decentralized database replicated across multiple nodes in a peer-to-peer network, where each node uses consensus algorithms to ensure the validity and integrity of the ledger.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


	

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 12-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims are either directed to a system or method, which is one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified system Claim 12 as the claim that represents the claimed invention for analysis.  Claim 1 recites the limitations of (additional elements emphasized in bold and are considered to be parsed from the remaining abstract idea): 


a decentralized database; a means for digitally encoding and storing an original legal document in said decentralized database; a means for electronically requesting, receiving, and validating data related to said debt instrument: a means for processing and storing validated data in said decentralized database; and a means for interfacing the system to external users and non-data systems.


which is a process that, under its broadest reasonable interpretation, covers performance of the limitation(s) as a Certain method of organizing human activity (fundamental economic practice or commercial or legal interactions), or a Mental process (concept performed in the human mind) of managing the full lifecycle of a debt instrument.  

If a claim limitation, under its broadest reasonable interpretation (BRI), covers performance of the limitation as a certain method of a fundamental economic practice or commercial or legal interaction, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  

Similarly if a claim limitation under its BRI, covers performance of the limitation in the human mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. (Claims can recite a mental process even if they are claimed as being performed on a computer Gottschalk v. Benson, 409 U.S. 63; "Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind." Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015).) 

Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include:  (1) Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (MPEP 2106.05.f), (2) Adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05.g), (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05.h).  The systems and decentralized database in Claim 1 are just using generic computer components.  The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to implement an abstract idea by adding the words “apply it” (or an equivalent) with the judicial exception.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claim 12 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than mere instructions to implement an abstract idea by adding the words “apply it” (or an equivalent) with the judicial exception.  Mere instructions to implement an abstract idea on or with the use of generic computer components, cannot provide an inventive concept - rendering the claim patent ineligible. Thus claim 12 is not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
The dependent claims further define the abstract idea that is present in their respective independent claims and hence are abstract for at least the reasons presented above.  The dependent claims do not include any additional elements (including Claim 13 – distributed ledger, which is a computer tool used to implement the abstract idea; Claim 14 – blockchain, which is a computer tool used to implement the abstract idea; Claims 15 & 18, smart contract, virtual lockbox, which are computer tools used to implement the abstract idea, Claim 19 – API – which is a computer tool used to implement the abstract idea; Claim 22 – digitally signing – which is just a computer tool used to implement the abstract idea) that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, the aforementioned claims are not patent-eligible.
 
	
The claimed invention is directed to non-statutory subject matter.  Claims 12-23 in particular do not fall within at least one of the four categories of patent eligible subject matter because Claims 12-23 are directed to a system with multiple “means” configured to perform specific functions that are directed to software per se.  Software by itself is not considered a statutory category and is therefore the associated claims are rejected based on this rationale.   Appropriate correction is required.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-14 & 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Nagla (US 20180075527) in view of Hunn (US 20170287090).

Claim 12. 

Nagla teaches the following limitations: 

a decentralized database; 

(Nagla – [0007] A distributed ledger platform is a decentralized distributed database platform.)


a means for digitally encoding and storing an original legal document in said decentralized database 

(Nagla – [0080] Ledger entries may contain elements of information (e.g., transaction records, document content, contract clauses, version information). [0082] a blockchain ledger may be distributed across entities 102, 104, 106, 108, 110, and 112 and used to track information relating to various assets, obligations, contracts, documents, etc. [0100] The machine learning unit 320 can be configured to provide a credit marketplace engine configured to generate a listing of loan offers for the individual based on the credit history record, each loan offer indicating a creditor and loan terms, receive a selected loan offer indicating a selected creditor and selected loan terms, generate a smart contract with the selected loan terms, and record a new block on the distributed ledger, the new block having the smart contract, the identifier and the selected creditor, the smart contract being linked to an identifier of the set of identifiers and the selected creditor, the smart contract having an electronic signature and transaction terms. [0197] The legal unit 508 and block chain unit 510 implement smart contracts and write blocks to the distributed ledger. [0236] The smart contracts middleware layer 734 is configured to generate a smart contract for the loan listing)



a means for electronically requesting, receiving, and validating data related to said debt instrument: 

(Nagla – [0080] Ledger entries may contain elements of information (e.g., transaction records, document content, contract clauses, version information). There may be various rules and/or logic involved in activities relating to the ledger entries (e.g., creating, updating, validating, deleting), for example, a supermajority or a unanimous consent between entities may be enforced as a condition to an activity relating to an entry. In some embodiments, distributed ledgers are utilized and the ledger entries are adapted to have various linkages to one another such that the integrity of the ledger entries can be reinforced and/or validated. [0129] The interface unit 322 receives a reporting request directly from lenders, credit bureaus, service providers, agents and so on. The interface application 306 can be used to generate reporting requests. This enables direct reporting to the storage 111 (which can also be distributed across entities 104 . . . 112 as described herein). The reporting request indicates credit data and one or more identifiers. The interface unit 322 uses the reporting request to generate blocks that indicate credit data and one or more identifiers. The blocks can be verified or validated and the validation information can also be stored as part of the blocks. The validation information can be used for weighting credit data for credit score calculation. For example, verified or validated credit data may be given a higher weighting than unverified credit data. The interface unit 322 can have rules that trigger or provide notifications to borrowers when new blocks of credit data with one or more identifiers linked to their digital identity. [0188] The credit score platform 300 may be configured to interact with an interface application 306, which for example, may be a user system and/or any type of automated system (e.g., interfacing through an API) that may be performing various activities in relation to the blockchain. [0206] The integration middleware 512 can provide dispute resolution services, creditor APIs, credit event APIs, debtor APIs, financing APIs, and entity onboarding. [0236] The use of a distributed ledger may provide an infrastructure to facilitate loan agreements within a peer to peer network.)
Examiner Note: loan agreement corresponds to a debt instrument.  Spec 0002 “loan agreements and other debt instruments”.


a means for processing and storing validated data in said decentralized database; and 

(Nagla - [0129] The interface unit 322 receives a reporting request directly from lenders, credit bureaus, service providers, agents and so on. The interface application 306 can be used to generate reporting requests. This enables direct reporting to the storage 111 (which can also be distributed across entities 104 . . . 112 as described herein). The reporting request indicates credit data and one or more identifiers. The interface unit 322 uses the reporting request to generate blocks that indicate credit data and one or more identifiers. The blocks can be verified or validated and the validation information can also be stored as part of the blocks. The validation information can be used for weighting credit data for credit score calculation. For example, verified or validated credit data may be given a higher weighting than unverified credit data. The interface unit 322 can have rules that trigger or provide notifications to borrowers when new blocks of credit data with one or more identifiers linked to their digital identity.)

Nagla does not explicitly teach the following limitation, however Hunn teaches:

a means for interfacing the system to external users and non-data systems.  

(Hunn – [0033] data input to a programmable clause from an edge computing device or API may update the contractual logic (or otherwise store data relating to a change) such as the grant of a discount/credit and this may output to another external system (e.g. an invoice on an accounting system). [0047] Another potential benefit of the system and method includes input, output, or other integrations with external or distinct services, applications, platforms, data sources, and/or devices. In particular, clauses and other features of a data-driven contract can utilize or interface with a multitude of data sources and software applications and platforms, including but not limited to: APIs, HTTP clients, edge computing/network-connected devices, IoT platforms, analytics services/platforms, artificial intelligence/cognitive systems, ERP, IMS, SCM, and CRM systems, various databases architectures such as BDLs, event stores, event stream processing systems, and the like. More devices are becoming network connected (e.g., IoT devices) and more services and applications are becoming API-enabled. [0104] data input to or output by a contract/clause to an external resource including a BDL, a transaction performed on an external system that pertains to the contract such as an asset transfer on a BDL or payment via API, etc.). [0144] Notifications may be provided natively on the contract management platform (e.g. in a notification feed and/or via ‘pop-up’ messages) subscribable to via webhooks, be pushed (e.g. via API) to external systems (e.g. communication platforms, management platforms, Internet Relay Chat (IRC) applications, via email, or any other suitable means. [0190] Integrations can be external integrations wherein an external integration establishes a connection with a resource outside the contract management platform. External integrations can include connections to network-connected devices (e.g., an IoT device), edge computing device, an API-based platform, BDL system, ESP/CEP system, database, and/or any suitable computing resource connected to the contract and/or contract management platform through a communication network. Connections to external data sources may be facilitated through API integrations, callback URIs, data streams, messaging/communication protocols, and/or any suitable programmatic interface. [0034])

Examiner Note: Spec 0021] “Interface platform 150 contains platform applications 160 and platform common services 170 which together provide the interface for the system to external users and non-data systems such as messaging / notification systems and electronic financial systems.”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nagla with Hunn in order to provide a system interface which connects to external systems such as communication platforms and transactional systems through APIs [Hunn – 0047, 0104, 0144].




Claim 13. 

Nagla in combination with the references taught in Claim 12 teach those respective limitations.  Nagla further teaches:


wherein said decentralized database is a distributed ledger.  

(Nagla – [0007] A distributed ledger platform is a decentralized distributed database platform.)


Claim 14. 

Nagla in combination with the references taught in Claim 13 teach those respective limitations.  Nagla further teaches:


wherein said distributed ledger is a public or private blockchain.  

(Nagla – [0158] The blockchain may be operated by one financial institution, or a group of financial institutions, or other authorized entities 102, 104, 106, 108, 110, and 112 such as credit bureaus, lending institutions, government agencies, and so on. Each participating entity may operate as a node in the distributed network and may maintain a full copy of the ledger to be synchronized with the other entities when any change is proposed or made. By restricting the ledger to only particular entities 102, 104, 106, 108, 110, and 112 instead of to anyone with a computer (e.g., in distributed ledgers used for Bitcoins or other cryptocurrencies ), clients may be more likely to trust that the entities will maintain the integrity and security of all data stored on the ledger behind a firewall.)


Claim 19. 

Nagla in combination with the references taught in Claim 12 teach those respective limitations.  Nagla further teaches:


wherein said requesting, receiving, and validating means comprises: an API that allows programmatic implementation; 

(Nagla - [0188] The credit score platform 300 may be configured to interact with an interface application 306, which for example, may be a user system and/or any type of automated system (e.g., interfacing through an API) that may be performing various activities in relation to the blockchain. [0206] The integration middleware 512 can provide dispute resolution services, creditor APIs, credit event APIs, debtor APIs, financing APIs, and entity onboarding. [0226] Standalone APIs or SDKs can also be provided to enable integrations within third party systems in different channels of choice. These APIs can to be extensible and configurable to facilitate reusability across parties.)

mesage agents which can process common messaging protocols; and 

(Nagla – [0230]  The notification engine 752 can alert debtors about potential matches and to act on potential offer. Alerts can be sent via SMS, email, or in app, depending on user preferences.)

Nagla does not explicitly teach the following limitation, however Hunn teaches:

an import engine that allows import of data from files with common file formats.  

(Hunn – [0003] Written contracts are typically paper-based or computer-based digital representations of paper-based contracts often filed and stored in PDF format. [0115] a programmable clause can include legal logic that is configured to import language or data from a legal reference, wherein the imported language may change in response to changes in law.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nagla with Hunn in order to provide a system interface which connects to external systems such as communication platforms and transactional systems through APIs [Hunn – 0047, 0104, 0144].



Claim 20. 

Nagla in combination with the references taught in Claim 12 teach those respective limitations.  Nagla further teaches:


wherein said validating data means further comprises 

(Nagla – [0129] The interface unit 322 uses the reporting request to generate blocks that indicate credit data and one or more identifiers. The blocks can be verified or validated and the validation information can also be stored as part of the blocks. The validation information can be used for weighting credit data for credit score calculation. For example, verified or validated credit data may be given a higher weighting than unverified credit data.)

a means for establishing a confidence rating for the validity of incoming data.  

(Nagla – [0078] the ledger and ledger entries may utilize encryption technology to facilitate and/or validate digital signatures, for example, facilitating multi-signature documentation, ensuring the integrity of digital identify records [0129] The blocks can be verified or validated and the validation information can also be stored as part of the blocks. The validation information can be used for weighting credit data for credit score calculation. For example, verified or validated credit data may be given a higher weighting than unverified credit data. [0171] transactions involving a blockchain that can be verified by various parties (e.g., anyone) back to the original creation of the data being transferred, which may be helpful for auditing purposes and may entirely prevent money laundering, counterfeiting of cryptocurrency, or other fraudulent transaction-based activities;)
Examiner Note:  The rating may be binary.  


Claim 21. 

Nagla in combination with the references taught in Claim 12 teach those respective limitations.  Nagla further teaches:


wherein said processing and storing means further comprises 

(Nagla - [0129] The interface unit 322 receives a reporting request directly from lenders, credit bureaus, service providers, agents and so on. The interface application 306 can be used to generate reporting requests. This enables direct reporting to the storage 111 (which can also be distributed across entities 104 . . . 112 as described herein). The reporting request indicates credit data and one or more identifiers. The interface unit 322 uses the reporting request to generate blocks that indicate credit data and one or more identifiers. The blocks can be verified or validated and the validation information can also be stored as part of the blocks. The validation information can be used for weighting credit data for credit score calculation. For example, verified or validated credit data may be given a higher weighting than unverified credit data. The interface unit 322 can have rules that trigger or provide notifications to borrowers when new blocks of credit data with one or more identifiers linked to their digital identity.)


a means for executing algorithmic instructions of clauses of the debt instrument.  

(Nagla - [0155] In some embodiments, the distributed ledger is utilized to track credit related contracts and/or business agreements through a document or contract lifecycle. The distributed ledger (e.g., implemented using blockchains) writes various versioning information, content information, clause-specific information, etc. The platform 300 implements a distributed ledger to capture credit related data from one or more (e.g., all) clauses of a variety of types of business agreements/contracts using a high-level domain specific language (“DSL”). The platform converts contracts into scripts for execution. Among other information, the version of the contract that is described in the DSL may be written to a blockchain distributed ledger. [0192] the blockchain rules unit 428 may be configured, for example, to apply, execute, update, etc., various rules and/or logic associated with the blockchain. For example, rules may be associated with consensus requirements and permission attributes for updating blocks, adding blocks and/or deleting blocks, validating new blocks, rejecting new blocks, etc. [0211] The use of a distributed ledger may provide an infrastructure to facilitate loan agreements within a peer to peer network. [0230] The smart contracts layer 734 can capture the contractual clauses, terms and conditions, for secure definition and execution of the contract between the parties.


Claim 22. 

Nagla in combination with the references taught in Claim 12 teach those respective limitations.  Nagla further teaches:


wherein said processing and storing means further comprises 

(Nagla – [0129] The blocks can be verified or validated and the validation information can also be stored as part of the blocks. The validation information can be used for weighting credit data for credit score calculation.)

a means for digitally signing and dating received data.  

(Nagla – [0021] the system has a smart contract middleware application configured to generate a smart contract, and record a new block on the distributed ledger, the new block having the smart contract, the smart contract including an electronic debtor signature, an electronic creditor signature, the transaction terms, and an identifier of the set of identifiers. [0078] the ledger and ledger entries may utilize encryption technology to facilitate and/or validate digital signatures, for example, facilitating multi-signature documentation, ensuring the integrity of digital identify records, and so on. [0198] A block for a credit record includes an identifier, credit or transaction data, a timestamp indicating when the block was created [0244] An asset object 1238 has an event object 1240. An event object 1240 can have an identifier, name, date, triggered by party, description, and so on. [0157])




Claims 15 & 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Nagla (US 20180075527) in view of Hunn (US 20170287090), and further in view of Wuest (WO 2020177883).

Claim 15. 

Nagla in combination with the references taught in Claim 12 teach those respective limitations.  Nagla further teaches:


wherein said decentralized database stores smart contracts that encode contractual clauses from said debt instrument, 

(Nagla – [0080] Ledger entries may contain elements of information (e.g., transaction records, document content, contract clauses, version information).  [0133] a borrower repaid a mortgage [0230] The smart contracts layer 734 can capture the contractual clauses, terms and conditions, for secure definition and execution of the contract between the parties. Multi signature transactions can be provided to ensure that the loan amount is kept in escrow until the payment is finalized and all required transaction signatures are collected. Smart contracts can have related states, digital signatures, and refer to the smart asset reference data, which can be stored within block chain ledger 742.)

a digital human-readable imbedded contract, 

(Nagla – [0017] record a new block on the distributed ledger, the new block having the smart contract [0135] retrieve information from all of the blocks making up the credit record, and present it in a user readable manner.)


valid data elements for contractual clauses, and 

(Nagla – [0080] Ledger entries may contain elements of information (e.g., transaction records, document content, contract clauses, version information).  [0133] a borrower repaid a mortgage [0230] The smart contracts layer 734 can capture the contractual clauses, terms and conditions, for secure definition and execution of the contract between the parties. Multi signature transactions can be provided to ensure that the loan amount is kept in escrow until the payment is finalized and all required transaction signatures are collected. Smart contracts can have related states, digital signatures, and refer to the smart asset reference data, which can be stored within block chain ledger 742.)


Nagla does not explicitly teach the following limitation, however Wuest teaches:

a virtual lockbox to receive and transmit funds through electronic connections.  

(Wuest – [p 2 ln 14-17] the state of the smart contract stored is on the cryptocurrency’s blockchain, the system comprising a number of service providers, wherein each of the service providers comprises one or more processors [p 8 ln 19-20] a smart contract should be able to receive and send funds with a smart contract call)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nagla with Wuest by allowing the transmission of funds through a smart contract with a smart contract call in order to enable expressive smart contracts directly on a blockchain with minimum requirements and without relying on a trusted third party or some other single point of failure [Wuest – p 2 ln 29-34 & p 8 ln 19-20].

Claim 17. 

Nagla in combination with the references taught in Claim 15 teach those respective limitations.  Nagla further teaches:


wherein said valid data elements are notarized using cryptographic means.  

(Nagla – [0080] Ledger entries may contain elements of information (e.g., transaction records, document content, contract clauses, version information).  [0133] a borrower repaid a mortgage [0190] the cryptography unit 422 may be configured to generate information which may be utilized in the formation and/or generation of one or more blocks for insertion and/or addition into the blockchain. [0230] The smart contracts layer 734 can capture the contractual clauses, terms and conditions, for secure definition and execution of the contract between the parties. Multi signature transactions can be provided to ensure that the loan amount is kept in escrow until the payment is finalized and all required transaction signatures are collected. Smart contracts can have related states, digital signatures, and refer to the smart asset reference data, which can be stored within block chain ledger 742.)


Claim 18. 

Nagla in combination with the references taught in Claim 15 teach those respective limitations.  Nagla does not explicitly teach the following limitation, however Wuest teaches:


wherein said virtual lockbox is a smart contract.  


(Wuest – [p 2 ln 14-17] the state of the smart contract stored is on the cryptocurrency’s blockchain, the system comprising a number of service providers, wherein each of the service providers comprises one or more processors [p 8 ln 19-20] a smart contract should be able to receive and send funds with a smart contract call)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nagla with Wuest by allowing the transmission of funds through a smart contract with a smart contract call in order to enable expressive smart contracts directly on a blockchain with minimum requirements and without relying on a trusted third party or some other single point of failure [Wuest – p 2 ln 29-34 & p 8 ln 19-20].


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Nagla (US 20180075527) in view of Hunn (US 20170287090), and further in view of Wuest (WO 2020177883), and further in view of Bardini (EP 3629269).


Claim 16. 

Nagla in combination with the references taught in Claim 15 teach those respective limitations.  Nagla does not explicitly teach the following limitation, however Bardini teaches:


wherein said contractual clauses are a collection of boolean conditions.  

(Bardini – [claim 1] customized validation rules defined for the transaction wherein
each customized validation rule defines a Boolean predicate and encodes a condition for validating the transaction, and the execution of the smart contract code comprises b1) determining (104) whether the smart contract code handles code injection, and if so,
passing (105) each Boolean predicate as a parameter of the smart contract code and executing said Boolean predicate on the smart contract code in order to determine if the condition of the customized validation rule for validating the transaction is satisfied for said Boolean predicate;)

Examiner Note: According to Wikipedia “Boolean data type, a form of data with only two possible values (usually "true" and "false")”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nagla with Bardini in order to validate a transaction in a blockchain in connection with a product lifecycle where each customized validation rule defines a Boolean predicate [Bardini – 54, 57].




Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Nagla (US 20180075527) in view of Hunn (US 20170287090), and further in view of Daniels (US 20090037321).



Claim 23. 

Nagla in combination with the references taught in Claim 12 teach those respective limitations.  Nagla further teaches:

a means for creating smart contracts; 

(Nagla – [0021] the system has a smart contract middleware application configured to generate a smart contract, and record a new block on the distributed ledger, the new block having the smart contract, the smart contract including an electronic debtor signature, an electronic creditor signature, the transaction terms, and an identifier of the set of identifiers.)

a means for recomputing the statuses and metrics for debt instruments; 

(Nagla – [0206] The credit score platform 300 can provide loan management, credit score updates, debtor confirmation, quality checks, and so on. [0245] The contract domain 1206 can include a contract template object 1242. A debtor object 1230 negotiates a contract template object 1242 with a creditor object 1224. A sales contract object 1260 and an offer object 1262 instantiate a contract template object 1242. A sales contract object 1260 can include a creditor, debtor, expiry date, pricing clauses, payment clauses, digital signature, status, and so on. An offer object 1262 can include an offer by creditor, offer amount, expiry date, asset identifier, status, and so on. A contract template object 1242 has one or more contract clause objects 1244. Contract clause objects 1244 can link to pricing clause objects 1246, insurance clause objects 1248, payment clause objects 1250, warranty clause objects 1252, loan clause objects 1254, and so on. Pricing clause objects 1246 can include an amount, currency, and so on. Insurance clause objects 1248 can include an insured asset identifier, ensure, insured amount, constraints, and so on. Payment clause objects 1250 can include payment instructions. Warranty clause objects 1252 can include type, asset, conditions, duration, and so on. Loan clause objects at 1254 can include total loan amount, lender, loan duration, payment frequency, payment amount, and so on. A contract document object 1256 can link to a sales contract object 1260. A contract document object 1256 can include a created date, created by, document type, and so on. A sales contract object 1260 can execute a smart contract object 1258 with multi-signatures. A smart contract object 1258 can include a list of required signatures and actual electronic signatures.

a means for maintaining a history of legal communications;

(Nagla – [0197] The security unit 504 can implement authentication, identity management, permissions and audit logging for example. The micro-services unit 506 can provide different services for creditors, debtors, and financial institutions. Example services include a loan marketplace and a credit record history. The legal unit 508 and block chain unit 510 implement smart contracts and write blocks to the distributed ledger. The integration middleware 512 can implement ledger integration gateways, payment services, and data analytics. The enterprise system interface 514 can integrate client profiles, payments, security, and other components with different enterprise systems. The external system interface 516 can connect to different 300 for different stakeholders in order to read and write to the distributed ledger. [0216] The legal unit 508 can manage smart contracts. Smart contracts can include code for different provisions such as: creditor and debtor Information (e.g. Name and License ID); credit Information (e.g. history information); Legal Terms and Conditions (e.g. terms that govern the agreement); Payment Terms (e.g. agreed to purchase payments and interest); Acknowledgement, and so on. The credit score platform 300 can provide the ability for: a creditor and debtor to create/modify/delete a contract; a creditor and debtor to review and bid on multiple contracts; a creditor and debtor to reject/accept bid(s); an audit of the entire transaction history, and so on.)

Examiner Note: Spec 0021 “Communications history 174 maintains a history of communications to parties of the debt instrument. This is primarily intended to be a legal proof of notification, messaging, and multi-party decisions. In this way, the system may serve as a system of record for votes, decisions, and waivers around financial, operational, and ownership decisions. In some embodiments, communications history 174 is implemented by storing communication events in distributed ledger 110 and retrieving those events when required for reporting or audit purposes.”.

a means for ensuring compliance with contractual terms and legal requirements; 

(Nagla – [0216] The legal unit 508 can manage smart contracts. Smart contracts can include code for different provisions such as: creditor and debtor Information (e.g. Name and License ID); credit Information (e.g. history information); Legal Terms and Conditions (e.g. terms that govern the agreement); Payment Terms (e.g. agreed to purchase payments and interest); Acknowledgement, and so on.)


a means for transferring ownership of financial assets; and 

(Nagla – [0163] to maintain integrity of data transferred using a blockchain, ownership of the data may be designed such that ownership is restricted to transfers between users using the blockchain [0205] The legal unit 508 can enable payments for finalizing or implementing terms of contracts. The legal unit 508 can interact with the enterprise system interface 514 or external system interface 516 for payment processing and transfer. [0206] The credit score platform 300 enables off chain payments and on chain payments. The credit score platform 300 enables payment lifecycle using the distributed ledger.


a means for creating reports.

(Nagla – [0129] The interface unit 322 receives a reporting request directly from lenders, credit bureaus, service providers, agents and so on. The interface application 306 can be used to generate reporting requests. This enables direct reporting to the storage 111 (which can also be distributed across entities 104 . . . 112 as described herein). The reporting request indicates credit data and one or more identifiers. The interface unit 322 uses the reporting request to generate blocks that indicate credit data and one or more identifiers. [0191] The block tracking unit 406 may be configured for identifying a set of blocks using the set of identifiers to generate reports for the credit record. The reports can be transmitted to interface application 306. [0233] External systems include a block chain private and permission network 772. The block chain private and permission network 772 includes a node 774 for a third-party service, a node 776 for a financial institution, a node 778 for a registration agency, and a node 780 for a report centre.)


Nagla does not explicitly teach the following limitations, however Hunn teaches:


wherein said interfacing means further comprises: 

(Hunn – [0033] data input to a programmable clause from an edge computing device or API may update the contractual logic (or otherwise store data relating to a change) such as the grant of a discount/credit and this may output to another external system (e.g. an invoice on an accounting system). [0047] Another potential benefit of the system and method includes input, output, or other integrations with external or distinct services, applications, platforms, data sources, and/or devices. In particular, clauses and other features of a data-driven contract can utilize or interface with a multitude of data sources and software applications and platforms, including but not limited to: APIs, HTTP clients, edge computing/network-connected devices, IoT platforms, analytics services/platforms, artificial intelligence/cognitive systems, ERP, IMS, SCM, and CRM systems, various databases architectures such as BDLs, event stores, event stream processing systems, and the like. More devices are becoming network connected (e.g., IoT devices) and more services and applications are becoming API-enabled. [0104] data input to or output by a contract/clause to an external resource including a BDL, a transaction performed on an external system that pertains to the contract such as an asset transfer on a BDL or payment via API, etc.). [0144] Notifications may be provided natively on the contract management platform (e.g. in a notification feed and/or via ‘pop-up’ messages) subscribable to via webhooks, be pushed (e.g. via API) to external systems (e.g. communication platforms, management platforms, Internet Relay Chat (IRC) applications, via email, or any other suitable means. [0190] Integrations can be external integrations wherein an external integration establishes a connection with a resource outside the contract management platform. External integrations can include connections to network-connected devices (e.g., an IoT device), edge computing device, an API-based platform, BDL system, ESP/CEP system, database, and/or any suitable computing resource connected to the contract and/or contract management platform through a communication network. Connections to external data sources may be facilitated through API integrations, callback URIs, data streams, messaging/communication protocols, and/or any suitable programmatic interface. [0034])


a means for collaboratively setting up debt instrument contract terms; 

(Hunn – [0132] The contract editor interface can include a set of selectable contract and/or clause templates, components, samples, or patterns that can be selected and used within a contract. Additionally, a clause may be created manually without the use of a template, including through use of NLP processing. In one variation, a user (e.g. a contract manager or legal professional) may use natural language tools to draft a document with integrated programmable clause functionality (e.g., through use of programmable components or by integrating programmable clauses with natural language clauses).



Nagla does not explicitly teach the following limitations, however Daniels teaches:

[a means for] syndicating a portfolio of debt instruments; 

(Daniels – [0039] a second group of the loans may be distributed by syndication)

[a means for] projecting future performance of the debt instrument; 

(Daniels – [0033] determine a securitization profitability value; [0043] the entities 15, 16, 17 may submit projected profitability values for a particular loan)

[a means for] creating a portfolio of debt instruments to create a security; 

(Daniels – [0032] At step 1600, each created loan is distributed through one of the portfolio management entity 15, the syndication management entity 16, or the securitization management entity 17; [0039] At step 6100, a plurality of loans are created from a plurality of loan applications, in a manner such as described above. At step 6200, the loans are distributed, such as in the manners described above. One group of the loans may be distributed through placement in the portfolio of the financial institution 11... a third group of the loans may be distributed by securitization)


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nagla with Daniels by providing the ability to syndicate and create a portfolio of loans while projecting future profitability in order to review denied loan applications specifically for syndication and securitization profitability which in turn creates more loans and greater profit potential [Daniels – 0083].



Conclusion

The prior art made of record, and not relied upon, considered pertinent to applicant' s disclosure or directed to the state of art is listed on the enclosed PTO-892.  
The following is a brief description for relevant prior art that was cited but not applied:	

Petersen (US 20210075623) provides a method that leverages blockchain technology and cryptography implemented on decentralized peer-to-peer networks to provide reliable and secure verification of data integrity.

Saraniecki (US 20200356991) provides a method to settle a transaction involving a plurality of digital assets.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULMAJEED AZIZ whose telephone number is (571)270-5046. The examiner can normally be reached M-F 7-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDULMAJEED AZIZ/Examiner, Art Unit 3695